          Case 2:21-cv-00737-LPL Document 5 Filed 06/09/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ADAM PASTORIES,                            )
                                             )       Civil Action No. 21 – 708
                          Petitioner,        )       Civil Action No. 21 – 737
                                             )
                     v.                      )       Magistrate Judge Lisa Pupo Lenihan
                                             )
  THE DISTRICT ATTORNEY OF                   )
  ALLEGHENY COUNTY, et al.                   )
                                             )
                          Respondents.       )


                                  MEMORANDUM ORDER

       Petitioner is an inmate in the custody of the Pennsylvania Department of Corrections and

currently confined at SCI-Houtzdale. On May 26, 2021, this Court opened Civil Action No. 21-

708 after it received from Petitioner a Motion for Leave to Proceed in forma pauperis and a

Petition for Writ of Habeas Corpus that it appears Petitioner mailed to an incorrect address in

January 2021. On June 2, 2021, this Court opened Civil Action No. 21-737 after it received a

Motion for Leave to Proceed in forma pauperis and what appears to be an identical Petition for

Writ of Habeas Corpus that Petitioner mailed to the Court’s correct address in May 2021. Two

days later, the Court received the $5.00 filing fee for Civil Action No. 21-737 and docketed the

Petition in that case. Given that Civil Action No. 21-737 appears to be duplicative to Civil

Action No. 21-708, and the fact that the filing fee has been paid in 21-737, the following Order is

now entered:

                             AND NOW, this 9th day of June, 2021,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to terminate and mark

closed Civil Action No. 21-708, as it is duplicative to Civil Action No. 21-737.
                                                 1
          Case 2:21-cv-00737-LPL Document 5 Filed 06/09/21 Page 2 of 2




       AND IT IS FURTHER ORDERED that any and all further filings that relate to

Petitioner’s habeas proceedings challenging his judgment of sentence at CP-02-CR-0011675-

2015 should be clearly marked with Civil Action No. 21-737 and filed in that case.



                                                           By the Court:


                                                           /s/ Lisa Pupo Lenihan
                                                           Lisa Pupo Lenihan
                                                           United States Magistrate Judge

Cc:    Adam Pastories
       ML-1903
       SCI-Houtzdale
       P.O. Box 1000
       209 Institution Drive
       Houtzdale, PA 16698-1000




                                               2
